

 SCON 30 ENR: Providing for a conditional adjournment or recess of the Senate and an adjournment of the House of Representatives. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteenS. CON. RES. 30IN THE SENATE OF THE UNITED
		  STATESDecember 26, 2013Agreed toCONCURRENT RESOLUTIONProviding for a conditional adjournment or
		  recess of the Senate and an adjournment of the House of Representatives.
		  That when the Senate recesses or adjourns
			 on any day from Friday, December 20, 2013, through Tuesday, December 31, 2013,
			 on a motion offered pursuant to this concurrent resolution by its Majority
			 Leader or his designee, it stand adjourned until 11:45 a.m. on
			 Friday, January 3, 2014, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the House adjourns on any
			 legislative day from Monday, December 23, 2013, through Tuesday, December 31,
			 2013, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand adjourned until 11:00 a.m. on Friday,
			  January 3, 2014, or until the time of any reassembly pursuant to section 3 of
			 this concurrent resolution, whichever occurs first.2.(a) The Majority Leader of the Senate or his designee, after
			 consultation with the Minority Leader of the Senate, shall notify the Members of the Senate to
			 reassemble at such place and time he may designate if, in his opinion,
			 the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered pursuant to this subsection by the Majority Leader or his designee, the Senate shall again stand adjourned pursuant to the first section of this concurrent resolution.3.(a) The Speaker or his designee, after
			 consultation with the Minority Leader of the House, shall notify the Members of the House to
			 reassemble at such place and time he may designate if, in his opinion,
			 the public interest shall warrant it.(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by the Speaker or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution.Secretary of the SenateClerk of the House of Representatives